         Case 16-30718 Document 71 Filed in TXSB on 04/25/19 Page 1 of 21



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                              ENTERED
                                                                                              04/26/2019
IN RE:                                          §
KATIE A SMITH; aka SMITH                        §       CASE NO: 16-30718
       Debtor(s)                                §
                                                §       CHAPTER 13

                                 MEMORANDUM OPINION

         Americredit Financial Services, Inc. filed an objection to Katie Smith’s amended

modification to her confirmed chapter 13 plan. On December 13, 2018, the Court overruled

Americredit’s objection, and asked the parties to brief the issue of whether a chapter 13 plan

modification becomes effective at the time of filing, upon the Court’s approval, or at some other

time. Despite the Court’s ruling, Americredit maintains that under res judicata, Ms. Smith

cannot retroactively modify her confirmed plan to alter her contract interest rate or change the

disbursing agent. Americredit further contends that the language of 11 U.S.C. § 1329(a) does

not allow Ms. Smith’s proposed changes. In the alternative, Americredit proposes the date of

filing as the time at which the modification would take effect if such modification were allowed.

         The Court approves Ms. Smith’s modified plan, which is effective retroactively to the

date it was filed.

                                          Background

         On November 19, 2015, Ms. Smith entered into a Motor Vehicle Retail Installment Sales

Contract with Americredit Financial Services for the purchase of a 2016 Chrysler 200 for her

personal use. (ECF No. 43-2 at 1). The amount financed was $31,722.98 at a 15.50% per

annum interest rate. (ECF No. 43-2 at 1). The loan was payable in 72 monthly installments

beginning on December 19, 2015. (ECF No. 43-2 at 1).




1 / 21
         Case 16-30718 Document 71 Filed in TXSB on 04/25/19 Page 2 of 21



         On February 8, 2016, Katie A. Smith filed chapter 13 bankruptcy. (See ECF No. 1). On

March 2, 2016, Americredit Financial Services, Inc. filed a proof of claim in Ms. Smith’s

bankruptcy case, alleging a right to repayment of $31,445.64 based on Americredit’s security

interest in the vehicle. (See ECF No. 2 at 7; ECF No. 63 at 2). At the time Americredit filed its

proof of claim, Ms. Smith was current on her loan payments. (ECF No. 63 at 2). The Court

confirmed Ms. Smith’s chapter 13 Plan on April 26, 2018. (See ECF No. 28). Pursuant to the

Plan, Ms. Smith was to act as the disbursing agent for Americredit’s claim. Accordingly, Ms.

Smith was to make payments to Americredit directly “in accordance with [their] pre-petition

contract[] . . . .” (ECF No. 2 at 6).

         Ms. Smith eventually fell behind on her payments to Americredit. (ECF No. 65 at 1;

ECF No. 64 at 2). As a consequence, Americredit filed a Motion for Relief from the Automatic

Stay on August 16, 2018. (See ECF No. 43). Americredit alleges that at the time of its Motion,

Ms. Smith had made direct payments to Americredit in the amount of $2,034.78 pursuant to the

Plan. (ECF No. 64 at 2).

         Americredit’s Motion was resolved through an Agreed Order Conditioning the Automatic

Stay, which the Court approved on September 14, 2018.             (See ECF No. 47).       Under the

agreement, the parties stipulated that the total post-petition, delinquent amount owed was

$2,253.62. (ECF No. 47 at 1). The agreement required that Ms. Smith complete one of the

following actions within 14 days from the date of entry: (i) pay the entire stipulated post-petition,

delinquent amount of $2,253.62, or (ii) file a Plan modification to include an interest rate of

6.0% on the agreed post-petition, delinquent amount owed. (ECF No. 47 at 1). The agreement

further required that Ms. Smith resume regular payments on or before October 19, 2018. (ECF




2 / 21
         Case 16-30718 Document 71 Filed in TXSB on 04/25/19 Page 3 of 21



No. 47 at 1). Whether the payments were to be made directly or through the trustee was

dependent on the terms of the modified plan. (ECF No. 47 at 1).

         On September 20, 2018, Ms. Smith filed a proposed plan modification. (See ECF No.

49). The Modification provided that the Trustee would pay Americredit Financial Services

$2,630.43 at 6.0% interest.       On October 23, 2018, Ms. Smith filed an amendment to the

Modification. (See ECF No. 50). The Amended Modification corrected the cure amount to

reflect the stipulated amount of $2,253.62 found in the Agreed Order. (ECF No. 50 at 1). The

Amended Modification, like the original Modification, also provided payment of the post-

petition, delinquent amount owed through the Trustee. (ECF No. 50 at 8).1 Americredit did not

object to the Amended Modification “because it comported with the terms of the Agreed Order.”

(ECF No. 64 at 3). The Court denied the proposed Amended Modification on November 13,

2018. (November 13, 2018 Hearing at 9:32 a.m.). The Court’s denial was based on a lack of

explanation for the Amended Modification.             (November 13, 2018 Hearing at 9:32 a.m.).

Additionally, the Court noted that the proposed modification failed to reflect distribution and

payment of both the original amount and the arrearage amount to be made by the Trustee as was

customary when a default occurs. (November 13, 2018 Hearing at 9:32 a.m.).

         In response to the Court’s denial, Ms. Smith filed a Second Modification on

November 26, 2018. (See ECF No. 55). The Second Modification provided for payment of

Americredit’s entire remaining claim of $23,772.63 at 6.0% interest over 25 months.2 (ECF No.

55 at 7). It further provided that the Trustee would disburse all payments due. (ECF No. 55 at

17). On December 6, 2018, Americredit filed an Objection to Ms. Smith’s Second Modification.

1
  Both the original and the amended modification provided for the payment of the original amount to be made
directly by Ms. Smith to Americredit. (See ECF No. 49 at 7; ECF No. 50 at 8).
2
 Under the terms of the Second Modification, month 34 is the “starting month” and month 59 is the “ending
month.” (ECF No. 55 at 7).


3 / 21
         Case 16-30718 Document 71 Filed in TXSB on 04/25/19 Page 4 of 21



(See ECF No. 59). The Objection alleged that Ms. Smith could not amend her Plan to reduce

Americredit’s contract interest rate from 15.5% to 6.0% because the parties were bound by the

terms of the Plan, and because “[n]othing in 11 U.S.C. § 1329 allows [Ms. Smith] to modify a

confirmed plan to change the interest rate provided for in the Plan.” (ECF No. 59 at 2).3

Americredit further argued that the Second Modification fails to provide for adequate protection

as required by Bankruptcy Local Rule 4001-1(e)(6). (ECF No. 59 at 2).

         The Court held a hearing on Ms. Smith’s Second Modification on December 13, 2018.

(See ECF No. 62). At the hearing, the Court overruled Americredit’s objection to Ms. Smith’s

Second Modification. (December 13, 2018 Hearing at 9:30 a.m.). The Court found there was no

res judicata issue because § 1329 allows for plan modifications at any time, so long as the Plan

meets the requirements of 11 U.S.C. § 1325. (December 13, 2018 Hearing at 9:30 a.m.).

However, the Court reserved ruling on whether the Second Modification was effective on the

date of the filing of the proposed modification, upon approval by the Court, or on some other

date. The Court requested further briefing from the parties addressing when a modification

becomes effective. (December 13, 2018 Hearing at 9:32 a.m.).

                                         Parties’ Subsequent Briefing

         Americredit objects to Ms. Smith’s Second Modification on the basis of (i) res judicata

principles and (ii) statutory interpretation. In its subsequent briefing, Americredit maintains that

Ms. Smith’s Second Modification should not be allowed because she is bound by the terms of

her confirmed Plan, which allegedly binds Ms. Smith to the contractual interest rate of 15.5% on

Americredit’s claim. (ECF No. 64 at 5). Americredit argues that under res judicata, Ms. Smith

is estopped from altering both the interest rate, and the disbursing agent by the terms of her


3
 The contract interest rate can be found in the sales contract attached to Americredit’s Motion to Lift the Automatic
Stay. (See ECF No. 43-2).


4 / 21
         Case 16-30718 Document 71 Filed in TXSB on 04/25/19 Page 5 of 21



Confirmed Plan. Specifically, Americredit indicates that Ms. Smith cannot modify the Plan to

name the Trustee as the disbursing agent for its claim, given that the Plan required direct

payment from Ms. Smith. (ECF No. 64 at 7–9).

         The second prong of Americredit’s argument centers on the language of § 1329.

Americredit argues that the statute’s language does not allow or account for Ms. Smith’s Second

Modification—reducing the interest rate on its claim post-confirmation. (ECF No. 64 at 10–12).

Specifically, it claims that modifying the amount of payment as set out in § 1329 includes

nothing “more than [a change to] the monthly payment to extend or reduce the time the claim

was paid.” (ECF No. 64 at 11) (emphasis added).4 In other words, Americredit reads § 1329 as

stating that modification of a monthly payment pursuant to § 1329(a) encompasses only a

reduction or extension of time, not amount. Tied to this argument is prejudice to creditors “who

cannot move to modify a plan under § 1329(a)(1).” (ECF No. 64 at 12).

         Finally, “Americredit acknowledges that the Southern District Local Bankruptcy Rules

do contemplate . . . situation[s] where the debtor may amend the plan to change from direct

payments to payments through the Trustee.” (ECF No. 64 at 13). Americredit, however,

maintains that “there is a distinct quid pro quo for such a change” in the form of adequate

protection. (ECF No. 64 at 13). Citing Bankruptcy Local Rule 4001-1(e)(6), Americredit argues

that it is entitled to “a lump sum of $1,400.00 at or before the time of the confirmation” of the

Second Modification proposed by Ms. Smith, given the four monthly payments she missed prior

to her first proposed modification. (ECF No. 64 at 13).

         Ms. Smith’s briefing relies on this Court’s previous ruling, granting her Second

Modification. (See ECF No. 65). Ms. Smith’s argument also focuses on § 1329(a)’s language

4
 “In other words, . . . if a debtor proposed paying a claim over 36 months but then lost his or her job, they could use
§ 1329 to reduce the monthly payment so as to pay the claim over 60 months (assuming such change did not run
afoul of § 1325(a)(5)(B)(iii)(I)).” (ECF No. 64 at 11).


5 / 21
         Case 16-30718 Document 71 Filed in TXSB on 04/25/19 Page 6 of 21



but adopts the opposite view of Americredit. (See ECF No. 65). She indicates that not only is

such post-confirmation modification allowed, but that Americredit has benefitted from the high

interest rate provided for under the original Plan from February 8, 2016 to November 26, 2018.

(ECF No. 65 at 2). Ms. Smith further contends that, because approval of modifications under

§ 1329 is an equitable decision, the effective date of interest is November 26, 2018—the date her

Second Modification was filed. (ECF No. 65 at 2).

                                           Jurisdiction

         The District Court has jurisdiction over this proceeding under 28 U.S.C. § 1334(a). This

is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), and (O). Pursuant to 28 U.S.C.

§ 157(a), this proceeding has been referred to the Bankruptcy Court by General Order 2012-6.

                                            Analysis

   I. 11 U.S.C. § 1329(a)

         Even as Americredit argues that a “confirmed Chapter 13 plan is res judicata,” it

acknowledges that “[s]ection 1329(a) of the Bankruptcy Code creates a statutory exception to the

binding effect of a confirmed chapter 13 plan because it authorizes certain post-confirmation

modifications to such a plan.” (ECF No. 64 at 6) (citations omitted). Its argument hinges,

however, on the premise that “the exception is a limited one—it applies only to those

modifications expressly authorized by section 1329(a).” (ECF No. 64 at 6) (citations omitted)

(emphasis added). The Court agrees that a plan may only be modified in accordance with

§ 1329(a) but disagrees with Americredit’s tortured reading. Ms. Smith’s original Plan provided

for payment by her to Americredit. Because she missed several direct payments, she may now

modify the payments to Americredit by “increase[ing] or reduc[ing] the amount of payments on

claims of a particular class provided for by the plan” in accordance § 1329(a)(1); see In re




6 / 21
         Case 16-30718 Document 71 Filed in TXSB on 04/25/19 Page 7 of 21



Mendoza, 11 F.3d 1264, 1268 (5th Cir. 1997) (“[B]ankruptcy courts are empowered to modify a

debtor’s plan to include postpetition arrearages arising from a secured loan . . . .”). She must do

so in a manner that comports with § 1325(a). 11 U.S.C. § 1329(b)(1). In her proposed Second

Modified Plan, Ms. Smith changes the payment stream to the holders of a particular class of

claims. She also alters (i) the interest rate in accordance with § 1325(a)(5)(B); and (ii) the

disbursing agent in as manner consistent with 11 U.S.C. § 1322(a)(1).             Consistency with

§ 1322(a)(1) is explicitly permitted by § 1329(b).

         A chapter 13 plan, once confirmed, is binding on all parties. 11 U.S.C. § 1327(a).

However, the Bankruptcy Code expressly allows for modification of a previously confirmed

chapter 13 plan. 11 U.S.C. § 1329. “Modification is based on the premise that, during the life of

the plan, circumstances may change, and parties should have the ability to modify the plan

accordingly.” Meza v. Truman (In re Meza), 427 F.3d 874, 877 (5th Cir. 2006). While some

circuits continue to require an “unanticipated” and “substantial” change in circumstances before

permitting modification of a chapter 13 plan, the Fifth Circuit does not. Id. at 877–78; see also

In re Hernandez, 282 B.R. 200, 205 (Bankr. S.D. Tex. 2002) (“Clearly, a chapter 13 plan was

intended to allow for adaption to changing circumstances. The need for a plan confirmation to

have a final, definitive effect in chapter 11 does not necessarily apply to chapter 13.”).

         Modification of a previously confirmed chapter 13 plan is governed by § 1329.

Section 1329(a) provides that a chapter 13 plan “may be modified, upon request of the debtor,

the trustee, or the holder of an allowed secured claim.” A plan may be modified to: (1) increase

or reduce plan payments on a particular claim; (2) extend or reduce the time for plan payments;

(3) alter the distribution to a creditor under the plan to account for nonplan payments made to

that creditor; or (4) reduce the amount to be paid under the plan by the amount the debtor pays to




7 / 21
         Case 16-30718 Document 71 Filed in TXSB on 04/25/19 Page 8 of 21



purchase health care insurance (subject to certain provisos and exceptions). § 1329(a)(1)–(4)

(emphasis added). Post-confirmation modifications must comply with the requirements for plan

confirmation set out in 11 U.S.C. §§ 1322(a) and 1325(a) and may treat claims as permitted by

11 U.S.C. §§ 1322(b)(2) and 1323(c).         Additionally, 11 U.S.C. § 1322(b)(11), as made

applicable to plan modifications by § 1329(b)(1), permits a modified plan to “include any other

appropriate provision not inconsistent with the [Bankruptcy Code].” See also Hernandez, 282

B.R. at 206 (concluding that, pursuant to § 1322(b)(11), “modification may contain any

provision not expressly prohibited” by the Bankruptcy Code). The modified plan is effective as

of the date that it is filed unless and until the Court disapproves of the modified plan. In re

Santillan, No. 15-35753, 2018 WL 4674573, at *3 (Bankr. S.D. Tex. Sept. 26, 2018); see

§ 1329(b)(2).

   a. Americredit reads 11 U.S.C. § 1329(a)(1) out of the statute

         Although Americredit acknowledges the limited exceptions created by § 1329(a) to post-

confirmation modifications, it contends that modifying the contract interest rate post-

confirmation is not explicitly contemplated by § 1329(a). Americredit draws a comparison

between courts that have denied motions to modify a plan to surrender collateral to argue that

this Court should similarly deny Ms. Smith’s motion to modify her Plan interest rate post-

confirmation. Americredit insists that § 1329(a) “only permits modification of the amount or

timing of payment,” and that in “altering the interest rate, the debtor is doing more than simply

modifying the amount or timing of payment” of its claim. (ECF No. 64 at 11) (citing In re

Ramos, 540 B.R. 580, 591 (Bankr. N.D. Tex. 2015) (citation omitted)). Americredit insists that

modifying the amount of payment on a claim includes only changing “the monthly payment to

extend or reduce the time the claim was paid.” (ECF No. 64 at 11) (emphasis added) (citations




8 / 21
         Case 16-30718 Document 71 Filed in TXSB on 04/25/19 Page 9 of 21



omitted). Americredit, however, reads the statute incorrectly—it adds an “and” instead of the

disjunctive word “or.”

         When analyzing a statute, the Court begins its analysis with the plain language of the

statute itself. See United States v. Ron Pair, 489 U.S. 235 (1989) (highlighting a court’s duty to

interpret a statute according to its plain language). “[W]here . . . the statute’s language is plain,

‘the sole function of the courts is to enforce it according to its terms.’” Id. at 241 (quoting

Caminetti v. United States, 242 U.S. 470, 485 (1917)). In construing a statue, we are obliged to

give effect, if possible, to every word Congress used. United States v. Menasche, 348 U.S. 528,

538–39 (1955). Canons of construction ordinarily suggest that terms connected by a disjunctive

be given separate meanings, unless the context dictates otherwise . . . .” See FCC v. Pacifica

Found., 348 U.S. 726, 739–40 (1978); see also Quindlen v. Prudential Ins. Co. of Am., 482 F.2d

676, 879 (5th Cir. 1973) (“[A]s a general rule, the use of a disjunctive in a statute indicates

alternatives and requires that those alternatives be treated separately. Hence, language in a

clause following a disjunctive is considered inapplicable to the subject matter of the preceding

clause.”) (citations omitted).

         Section 1329 states, in relevant part that, “At any time after confirmation of the plan but

before the completion of payments under such plan, the plan may be modified, upon request of

the debtor, the trustee, or the holder of an allowed unsecured claim, to: (1) increase or reduce the

amount of payments on claims of a particular class provided for by the plan; [or] (2) extend or

reduce the time for such payments . . . .” § 1329(a)(1)–(2) (emphasis added). Although not cited

in full here, the four alternatives set out in § 1329(a), are separated by the disjunctive “or.” See

§ 1329(a)(1)–(4). The alternatives listed in § 1329(a) are to be treated separately. Quindlen, 482

F.2d at 879. It follows that under the plain language of § 1329, a debtor may modify a plan post-




9 / 21
          Case 16-30718 Document 71 Filed in TXSB on 04/25/19 Page 10 of 21



confirmation to not only extend or reduce time for payment, but also, separately, to increase or

reduce the amount of payments on a claim.

          As mentioned above, Americredit disagrees with this reading of the statute. It argues that

subsections (a)(1) and (a)(2) must be read together, such that the modification of a monthly

payment should only encompass a reduction or extension of time.                        (ECF No. 64 at 11).

Americredit provides the following example to explain its interpretation of subsections (a)(1) and

(a)(2): “[I]f a debtor proposed paying a claim over 36 months but then lost his or her job, they

could use § 1329 to reduce the monthly payment so as to pay the claim over 60 months . . . .”

(ECF No. 64 at 11). Americredit is correct. However, Americredit’s example only accounts for

a modification of the time required for repayment. By extending the time of payment over a

greater number of months, Americredit’s example would proportionately reduce the amount of

each monthly payment. Time of payment is only accounted for in subsection (a)(2). See

§ 1329(a)(2).

          While it is true that extending the amount of time for payment will inevitably reduce a

debtor’s monthly payment amount, the converse is not necessarily true. A debtor could “reduce

the amount of payments on claims of a particular class” without having to extend or reduce the

time for such payments. See § 1329(a)(1) (emphasis added).5 The plain language of the statute

provides for such effect by placing the disjunctive “or” between the four subsections—any one

of the four alternatives listed in § 1329(a) may be used to modify a plan post-confirmation. See

Pacifica Found., 348 U.S. at 739–40 (“Canons of construction ordinarily suggest that terms

connected by a disjunctive be given separate meanings, unless the context dictates otherwise . . .


5
  “Section 1329(a)(1) provides that the chapter 13 debtor, trustee, or holder of an unsecured claim may propose to
increase or decrease the aggregate amount of the payments, that is, the percentage payable, on claims belonging to
one or more classes designated by the confirmed plan.” 8 COLLIER ON BANKRUPTCY ¶ 1329.04[1] (Richard Levin &
Henry J. Sommer eds., 16th ed).


10 / 21
          Case 16-30718 Document 71 Filed in TXSB on 04/25/19 Page 11 of 21



.”). Americredit’s argument—that § 1329 is meant solely to “reduce a monthly payment to

extend or reduce the time the claim [is] paid” reads subsection (a)(1) out of the statute. (ECF

No. 64 at 11). Accordingly, Americredit’s reading of the statute would run contrary to the

ordinary-meaning rule, which mandates “that every word and provision . . . be given effect

(verba cum effectu sunt accipienda).” In re Crawford, No. 15-53097, 2016 WL 4089241, at *2

(W.D. Tex. Jul. 22, 2016).

          In deference to Americredit’s arguments, it is true that § 1329(a) sets out the purpose of a

proposed modification; it does not set out the means to accomplish that purpose. The means are

governed by § 1329(b) and are evaluated below.

   b. Modifications under § 1329(a)

          Post-confirmation plan modification entails three basic requirements. In re Fayson, 573

B.R. 531, 534 (Bankr. D. Del. July 13, 2017). First, the modification must serve one of the

purposes set forth in § 1329(a).          Id.   Second, the modification must comply with the

requirements for plan confirmation set out in 11 U.S.C. §§ 1322(a) and 1325(a) and may treat

claims as permitted by 11 U.S.C. §§ 1322(b)(2) and 1323(c). Id. Third, the modification cannot

extend the payment period beyond five years after the plan payment was due and cannot extend

the original commitment period of the debtor’s disposable income except for cause. Id. (citing

11 U.S.C. § 1329(c)). The plan as modified becomes the plan unless, after notice and hearing,

such modification is disapproved. Id. As noted above, the first requirement is met—Ms. Smith

seeks to increase or reduce the amount of payments on her claim to Americredit pursuant to

§ 1329(a)(1). The third requirement is not at issue before the Court. Accordingly, the Court

must look to the satisfaction of the second requirement.




11 / 21
          Case 16-30718 Document 71 Filed in TXSB on 04/25/19 Page 12 of 21



          “Qualifying debtors may submit to a bankruptcy court a plan that modifies the rights of

secured and unsecured creditors.” In re Dale, No. H-07-32451, 2008 WL 4287058, at *2, (S.D.

Tex. Aug. 14, 2008). As mentioned above, section 1329(b)(1) requires that modifications under

§ 1329(a) meet the standard for plan confirmation set out in § 1325(a). Id. (“The court will

confirm the plan so long as it satisfied the requirements of 11 U.S.C. § 1325(a).”); see Fayson,

573 B.R. at 534 (noting that “[t]his makes sense, as the Code does not allow a debtor to do in a

modified plan what she could not do first under a confirmed plan”). Under § 1325(a), a debtor

enjoys three separate options regarding secured claims under a Chapter 13 plan. Fayson, 573

B.R. at 536. First, a debtor may do anything otherwise permitted under the Code, so long as the

creditors accept the plan. Id.; see § 1325(a)(5)(A). Second, a debtor may retain the collateral,

subject to the creditor’s retention of the lien “until either the debt is repaid under the plan or until

the debtor receives a discharge, whichever occurs first, and the debtor pays adequate protection

payments to the secured creditor, the total of which must not be less than the allowed amount of

the claim as of the effective date of the plan.”            Dale, 2008 WL 4287058, at *2; see

§ 1325(a)(5)(B). Finally, a debtor may surrender the collateral to a secured creditor. Fayson,

573 B.R. at 536; see § 1325(a)(5)(C). “The Code’s limiting effect on modification does not stop

a debtor from proposing a modification that selects another § 1325(a) option, so long as that

option would have been available at the time the original plan was confirmed.” Id.

          Here, Ms. Smith chose to retain the collateral—the vehicle.                     Accordingly,

§ 1325(a)(5)(B) applies, and provides that the value of the property “to be distributed under the

plan . . .[cannot] be less than the allowed amount of such claim.” In essence, Ms. Smith must

provide Americredit with the present value of their claim under the Plan. Till governs what

interest rate is required to meet the confirmation requirements of § 1325(a)(5)(B).               In re




12 / 21
          Case 16-30718 Document 71 Filed in TXSB on 04/25/19 Page 13 of 21



Montemayor, No. 10-36990, 2010 WL 5315814, at * 1 (Bankr. S.D. Tex. 2010). Thus, to

comply with the requirements under § 1325(a)(5)(B), Ms. Smith must set forth an appropriate

interest rate that complies with Till in her Second Modification. In this case, Americredit has not

disputed that the interest rate set forth by Ms. Smith under the Second Modification is

appropriate under Till. See 8 COLLIER ON BANKRUPTCY ¶ 1329.04[1] (Richard Levin & Henry J.

Sommer eds., 16th ed) (“The trustee or party whose rights are adversely affected by the

modification may object to it on the grounds that the modification renders the plan out of

compliance with the requirements for plan confirmation.”). Rather, Americredit argues that the

modification as a whole should not be allowed. Americredit is mistaken. Under the statute, Ms.

Smith may modify her confirmed plan to increase or reduce the plan payments on Americredit’s

claim in accordance with § 1329(a)(1) and must pay at least the Till interest rate in accordance

with § 1325(a)(5)(B).

     c. Res Judicata Principles & Prejudice to the Creditor

          Americredit does not contest that Ms. Smith was allowed to alter the contract interest rate

at the time of confirmation. Rather Americredit takes the position that res judicata principles and

prejudice to the creditor preclude altering the contract interest rate at the time of plan

modification. (ECF No. 64 at 9–11 (relying on In re Morrow, 397 B.R. 876 (Bankr. N.D. Ohio

2008))).

                                             Res Judicata

          A chapter 13 plan, once confirmed, is binding on all parties. § 1327(a); see 8 COLLIER

ON   BANKRUPTCY ¶ 1329.02 (Richard Levin & Henry J. Sommer eds., 16th ed) (noting “[t]he

confirmed plan is res judicata as to all such issues” that could have been raised at the

confirmation hearing). However, the Bankruptcy Code expressly allows for modification of a




13 / 21
          Case 16-30718 Document 71 Filed in TXSB on 04/25/19 Page 14 of 21



previously confirmed chapter 13 plan pursuant to § 1329. “Modification is based on the premise

that, during the life of the plan, circumstances may change, and the parties should have the

ability to modify the plan accordingly.” In re Meza, 427 F.3d at 877; see In re Hernandez 282

B.R. at 205 (“Clearly, a chapter 13 plan is intended to allow for adaption to changing

circumstances. The need for a plan confirmation to have a final, definitive effect in chapter 11

does not necessarily apply to chapter 13.”).         Section 1329(b)(1) incorporates (for plan

modification) statutory provisions applicable to plan confirmation.         Section 1322(b)(2),

applicable to plan modifications by virtue of § 1329(b), provides that the plan modification may

modify the rights of secured creditors.       Section 1329(b)(1) also incorporates and makes

applicable to plan modifications the statutory requirements for plan confirmation. Thus, plan

modifications pursuant to § 1329(a) must meet the standard for plan confirmation set out in

§ 1325(a).

          Under § 1325(a), Ms. Smith, at the time of confirmation, was allowed to retain her

vehicle, so long as she provided Americredit with the present value of its claim. Put simply, she

must provide for at least the Till interest rate on Americredit’s remaining allowed secured claim

in accordance with § 1325(a)(5)(B).

          The following syllogism may help explain the issue:

                Americredit’s contract’s interest rate was subject to change in accordance with

                 Till at confirmation; and

                A debtor may modify a plan so long as the requirements of confirmation are met;

                 therefore,

                The contract interest rate may be changed through modification, so long as it

                 complies with Till.




14 / 21
          Case 16-30718 Document 71 Filed in TXSB on 04/25/19 Page 15 of 21



See 8 COLLIER     ON   BANKRUPTCY ¶ 1329.02 (Richard Levin & Henry J. Sommer eds., 16th ed)

(“Because chapter 13 is completely voluntary, the debtor may propose any modified plan that

satisfies the requirements of chapter 13. Res judicata does not bar such modifications by the

debtor; the debtor often could achieve the same result by dismissing the case and filing a new

chapter 13 case”).

                                      Prejudice to the Creditor

          Section § 1329(a) provides for post-confirmation plan modifications “upon request of the

debtor, the trustee, or the holder of an allowed unsecured claim . . . .” If Congress had intended

to allow a secured creditor to make a post-confirmation plan modification, it could have said so.

See Ron Pair, 489 U.S. at 241 (“[W]here . . . the statute’s language is plain, ‘the sole function of

the courts is to enforce it according to its terms.’” (quoting Caminetti, 242 U.S. at 485)).

Americredit cites Morrow for the proposition that fairness is violated by not allowing a secured

creditor to propose a modified plan. (ECF No. 64 at 9–11 (quoting In re Morrow, 397 B.R. 876

(Bankr. N.D. Ohio 2008)). Respectfully, Morrow erroneously attempts to substitute the Court’s

equitable judgment (it is not fair to allow a debtor to propose to modify a plan if the secured

creditor cannot) with the determination made by Congress (a debtor may propose to modify a

plan, but a secured creditor may not). This Court declines to repeat the error. It is this Court’s

duty to apply the statute as written. Id. Congress did not provide creditors with the ability to

modify confirmed plans pursuant to § 1329(a).

   d. Trustee as Disbursing Agent

          Americredit disputes whether Ms. Smith’s Modification may change the disbursing agent

from the debtor to the trustee. (ECF No. 64 at 7–8). Americredit’s argument hinges on the same

res judicata and statutory interpretation principles detailed above. Specifically, Americredit




15 / 21
          Case 16-30718 Document 71 Filed in TXSB on 04/25/19 Page 16 of 21



argues that the confirmed plan binds all parties and precludes the modification of the disbursing

agent. Even as it makes this argument, Americredit “acknowledges that the Southern District

Local Bankruptcy Rules do contemplate there will be some situation where the debtor may

amend the plan to change from direct payments to payments through the trustee.” (ECF No. 64

at 13). It notes, however, that “there is a distinct quid pro quo for such a change” in the form of

adequate protection. (ECF No. 64 at 13).

          The duties of a Chapter 13 Trustee include serving as the disbursing agent.        In re

Mendoza, 111 F.3d 1264, 1267 (5th Cir. 1982). The general rule is that debtors make monthly

payments to the trustee, who then disburses the payments to the holders of allowed claims. 11

U.S.C. § 1326(b); see In re Foster, 670 F.2d 478, 486 (5th Cir. 1982) (“Nonetheless, § 1326(b)

also ‘makes it clear that the Chapter 13 trustee is normally to make distributions to creditors of

the payments made under the plan by the debtor.’” (citations omitted)). The rationale for the

preference is as follows: “(a) in order for consumer debtors to successfully reorganize, they need

to be shielded from all their creditors so that they can focus on generating maximum income to

pay the trustee; (b) in order for creditors to timely receive payment on their claims without

having to spend undue time and expense, they need to avoid having to deal extensively with

troubled borrowers and their attorneys; and (c) the trustee serves as a buffer between debtors and

creditors by assuming the responsibility for receiving payments from debtors and remitting funds

to claim holders.” In re Perez, 339 B.R. 385, 389 (Bankr. S.D. Tex. 2006) (citations omitted).

          The Bankruptcy Code, however, allows debtors to bypass the trustee and make payments

directly to creditors. § 1326(b); see Foster, 670 F.2d at 486 (“Chapter 13 permits a debtor to act

as a disbursing agent, subject to the bankruptcy court’s ‘feasibility’ determination under 11

U.S.C. § 1325(a)(6).”). The Fifth Circuit, in deciding whether to allow a debtor to serve as a




16 / 21
          Case 16-30718 Document 71 Filed in TXSB on 04/25/19 Page 17 of 21



disbursing agent for mortgage payments, found that “the provisions of Chapter 13 make it clear

that the designation of the debtor as [] a disbursing agent is very much a matter left to the

considered discretion of the bankruptcy court.” Id.6 “Direct disbursements by debtors is not an

unqualified right; rather, it is a privilege.” Perez, 339 B.R. at 390.

          Americredit cites In re Wruck, 183 B.R. 862, 862 (Bankr. D.N.D. 1995) for the

proposition that a confirmed plan cannot be modified to change the disbursing agent listed within

the plan. The court in Wruck denied a debtors’ motion to modify their plan post-confirmation to

change the disbursing agent from the trustee to the debtors, given that (i) the change was not

permissible under the Bankruptcy Code, and (ii) res judicata principles precluded the debtors

from making the change sought. Wruck, 183 B.R. at 862. In Wruck, the debtors sought to

modify their confirmed plan to allow them, as opposed to the trustee, to serve as the disbursing

agent in order to “avoid the payment of the statutorily prescribed trustee’s fees . . . .” Id. at 863.

In doing so, the debtors sought to retroactively apply the Eighth Circuit’s holding in Wagner v.

Armstrong (In re Wagner), 36 F.3d 723 (8th Cir. 1994). The court in Wagner held that debtors

could act as disbursing agents and “essentially self-administer their plans by making payments

directly to creditors . . . .” Wruck, 183 B.R. at 864 (quoting Wagner, 36 F.3d at 727–28). The

court in Wruck found that although debtors could modify their plans post-confirmation, the

statute did not explicitly provide for the kind of change requested, and res judicata principles

precluded changing the disbursing agent under the plan. Wruck, 183 B.R. at 865 (emphasis

added). Notably, the court indicated that its ruling was not intended to preclude debtors from

serving as a disbursing agent under a confirmed plan but, rather, “merely precluded [debtors]

6
  “Where a plan designates the debtor as disbursing agent with respect to current mortgage payments to be made
under the plan, then, the bankruptcy court, in deciding whether to confirm the plan must determine whether the
debtor will be able to make those payments and comply with the plan.” Foster, 670 F.2d at 486. “It is primarily the
trustee’s duty to [e]nsure that payments are made under the plan and to supervise execution of the plan.” Id.
(citation omitted).


17 / 21
          Case 16-30718 Document 71 Filed in TXSB on 04/25/19 Page 18 of 21



from avoiding the payment of the standing trustee’s fees on payments made under the plan . . . .”

Id. at 866. In essence, the court was concerned with how the modification at issue would affect

“the payment of [] Congressionally mandated trustee’s fees.” Id. at 864.

          The concerns at issue in Wruck, however, are not present before this Court. Contrary to

the facts in Wruck, Ms. Smith is attempting to change the disbursing agent from the debtor to the

trustee. As noted previously, under the Bankruptcy Code it is normally the Chapter 13 Trustee

who is charged with making distributions to creditors of the payments provided for under the

plan. See Foster, 670 F.2d at 486; see also § 1322(a)(2). However, just as the Eighth Circuit did

in Wagner, the Fifth Circuit also held that debtors may, in certain circumstances, act as

disbursing agents under the plan.         Id.   The Fifth Circuit emphasized, however, that the

“designation of the debtor as [] a disbursing agent is very much a matter left to the considered

discretion of the bankruptcy court.” Id.; see also Perez, 339 B.R. at 390 (“Direct disbursements

by debtors is not an unqualified right; rather, it is a privilege.”).

          This Court allowed Ms. Smith to act as the disbursing agent under the Plan for

Americredit’s claim. Ms. Smith, however, defaulted on her payments to Americredit and as a

consequence Americredit filed a motion to lift the stay. (See ECF No. 43). Ms. Smith’s default

resulted in an agreed order to cure post-petition arrearages. (See ECF No. 47). Given the issues

previously encountered by the parties as demonstrated by Americredit’s motion to lift the stay

and the necessity to subsequently enter into an agreed order, it is clear that Ms. Smith is no

longer qualified to serve as the disbursing agent over Americredit’s claim. By defaulting in her

disbursement obligation, she has lost the privilege to act as a disbursing agent under the Plan as

to Americredit’s claim. See Foster, 670 F.2d at 487–88 (“The continuation of the debtor as

disbursing agent may then be altered or eliminated by the court during the course of the plan if it




18 / 21
          Case 16-30718 Document 71 Filed in TXSB on 04/25/19 Page 19 of 21



appears to the court . . . that such continuation will impair the debtor’s ability to make all

payments under, and to comply with, the plan.”);7 see generally In re Thomas, No. 18-50554-

CAG, 2019 WL 413631, at * 7 (Bankr. W.D. Tex. Jan. 31, 2019) (“The Bankruptcy Court in the

Western District of Texas has elected to follow the general rule under the code and have the

Trustee serve as the disbursing agent in cases where a debtor is not current on their ongoing

mortgage as of the petition date.”). Modifying Ms. Smith’s Plan from direct payments to

payments made by the Trustee is in line with the Bankruptcy Code and subject to the discretion

of the Court. Foster, 670 F.2d at 486; see § 1322(a).

    II. Adequate Protection under Rule 4001-1(e)(6)

          Southern District of Texas Local Rule 4001-1(e) provides that “[i]n each chapter 13 case,

the Court will issue an order that authorizes the use of estate vehicles under § 363 and provides

adequate protection to the holders of liens on vehicles.” BLR 4001-1(e). Bankruptcy Local Rule

4001-1(e)(1) provides the requirements for the adequate protection order.                         See BLR 4001-

1(e)(1).    As additional adequate protection, and pursuant to § 361(2), BLR 4001-1(e)(2)

provides, in relevant part, that the “lien holder will be given and administrative claim, with

priority under § 507(b), in an amount equal to 1.25% of the value of the vehicle for each 30 days

that elapses from the date of the adequate protection order.” BLR 4001-1(e)(2). When a debtor

is required to make direct payments under the plan, it must comply with BLR 4001-1(e)(6),

which provides:



7
  The court in Foster states that “the order of confirmation may include the qualification that the debtor is so
designated as disbursing agent subject to further order of the court.” Foster, 670 F.2d at 487 (emphasis added).
Americredit argues that the quoted language “at least infer[s] that without such a provision in the confirmation
order, such a change would not be allowed.” (ECF No. 64 at 8). Americredit’s argument is without force. In
finding that a court could add the quoted language into a confirmation order, the court in Foster did not foreclose the
possibility that the change could occur without a provision in the confirmation order, nor did it make the provision a
requirement for a change in disbursing agent. In any event, it is transparently obvious that the Court could mandate
the change as a condition of approving a proposed modified plan. See § 1322(a)(1).


19 / 21
          Case 16-30718 Document 71 Filed in TXSB on 04/25/19 Page 20 of 21



          If a debtor proposes to make direct, post-petition payments to a lender on a
          vehicle loan that was not in default as of the petition date, no additional adequate
          protection payments are required, unless otherwise ordered by the Court. If a
          debtor defaults on direct payments, the debtor must make a cash payment to the
          lien holder at or before the time of any plan modification. The cash payment must
          equal or exceed 1.25% of the vehicles value (determined in the manner set forth
          in paragraph 4 above) for each one months of missed direct payments.

BLR 4001-1(e)(6).

          On February 9, 2016, the Court approved an Order authorizing Ms. Smith the use of her

vehicles pursuant to § 363, which included the 2016 Chrysler. (See ECF No. 8). The Order

further provided for additional adequate protection in line with BLR 4001(e)(2). Specifically,

the Order indicates that “[t]he amount of the claim is equal to 1.25% of the value of the vehicle

as of the petition date.” (ECF No. 8 at 1). The parties filed a Joint Stipulation on March 29,

2019, in which they agreed:

          1.     The total value of the 2016 Chrysler at the time the petition was filed was
          $28,000.00;

          2.    Pursuant to the Court’s Order, Americredit was entitled to a monthly
          payment of $350.00 as adequate protection;

          3.     Ms. Smith missed four monthly payments while acting as the disbursing
          agent under the Plan; and

          4.     Americredit is entitled to a lump sum payment of $1,400.00 in accordance
          with BLR 4001-1(e)(6).

(ECF No. 70 at 1).

          In accordance with the parties’ Joint Stipulation, Ms. Smith must make a $1,400.00 lump

sum adequate protection payment to Americredit.

   III. The Modification became retroactively effective on the date of filing

          Section 1329(b)(2) states that “the plan as modified becomes the plan unless, after notice

and hearing, such modification is disapproved.” 11 U.S.C. § 1329(b)(2). This Court previously




20 / 21
          Case 16-30718 Document 71 Filed in TXSB on 04/25/19 Page 21 of 21



determined when a plan modification becomes effective. See In re Santillan, No. 15-35753,

2018 WL 4674573 (Bankr. S.D. Tex. Sept. 26, 2018). In Santillan, after extensive analysis, this

Court applied the Fifth Circuit’s holding in Meza, and held that a post-confirmation modification

is retroactively effective to the date of filing, after notice and hearing by the court. Id. at *3

(citing Meza, 467 F.3d at 878).

          Here, Ms. Smith filed the proposed modification at issue on November 26, 2018. (See

ECF No. 55). The Court approved Ms. Smith’s Second Modification at a hearing held on

December 13, 2018. (See ECF No. 62). In light of the Court’s holding in Santillan, the

modification is retroactively effective to November 26, 2018—the date the modification was

filed. Santillan, 2018 WL 4674573, at * 3.

                                           Conclusion

          The Court will issue an Order consistent with this Memorandum Opinion.


          SIGNED April 25, 2019.


                                                 ___________________________________
                                                            Marvin Isgur
                                                 UNITED STATES BANKRUPTCY JUDGE




21 / 21
